Citation Nr: 0021965	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) at the 
rate provided by 38 U.S.C.A. Section 1114 (l) based on the 
need for regular aid and attendance.  

2.  Entitlement to an effective date for entitlement to 
special monthly compensation under 38 U.S.C.A. Section 
1114(s) based on being house bound earlier than August 8, 
1991.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
August 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO).  In August 1996 a rating decision denied the veteran 
entitlement to special monthly compensation at the aid and 
attendance rate.  Special monthly compensation at the house 
bound rate, effective from October 31, 1995, was granted.  An 
October 1996 rating decision established an earlier effective 
date of August 8, 1991, for the grant of special monthly 
compensation at the house bound rate.  

The veteran appeared and offered testimony at a personal 
hearing on appeal before the undersigned at the RO in January 
2000.  A transcript of the veteran's testimony on that 
occasion has been associated with his claims file.  At this 
hearing the veteran raised the issue of clear and 
unmistakable error in a December 1986 rating decision by the 
RO, which restored the veteran to a 30 percent schedular 
disability evaluation following his VA hospitalization from 
October 1985 to January 1986.  This issue has not been 
developed for appellate review and is referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's current service-connected disabilities 
consist of a generalized anxiety disorder with obesity rated 
100 percent disabling.  The veteran is entitled to SMC under 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based on being 
house bound.  

3.  The veteran's service-connected disability does not 
prevent him from protecting himself from the hazards and 
dangers of his daily environment, or cause him to be so 
helpless as to need regular personal assistance from others.  

4.  An ascertainable increase in the veteran's service-
connected disability sufficient to grant SMC on the basis of 
being house bound was not shown until after the receipt of an 
informal claim for increase, which was based on VA 
hospitalization beginning on August 8, 1991.  


CONCLUSIONS OF LAW

1.  Entitlement to SMC at the rate provided by 38 U.S.C.A. 
§ 1114(l), based on the need for regular aid and attendance, 
is not warranted.  38 U.S.C.A. §§ 1114(l), 5107 (West 1991); 
38 C.F.R. §§ 3.350(b), 3.352(a) (1999).  

2.  The criteria for an effective date earlier than August 8, 
1991, for SMC under 38 U.S.C.A. § 1114(s) on account of being 
house bound have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 1991); 38 C.F.R. §§ 3.350(i), 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that the veteran's claims are well 
grounded within the meaning of the applicable law and 
regulations.  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled, 
as there is no indication that there are other records 
available that would be pertinent to the veteran's appeal.  


I.  SMC Based on Aid and Attendance

The veteran's service-connected disability consists solely of 
a generalized anxiety disorder with obesity rated 100 percent 
disabling since August 8, 1991.  Additionally the veteran is 
in receipt of SMC on account of being house bound under the 
provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  

The veteran contends he is entitled to SMC at a higher rate; 
specifically, the rate assigned for those in need of regular 
aid and attendance of another as defined in 38 U.S.C.A. 
§ 1114(l).  (This is commonly referred to as the "L" rate 
of special monthly compensation.)  

According to statute and regulation, SMC at the L rate may be 
paid if the veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand or one foot, or is blind in both 
eyes, with 5/200 visual acuity or less, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance of another person to assist in performing the 
activities of daily living.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.350(b), 3.352(a).  

In the instant case, the veteran has not alleged nor do the 
facts show, that he has loss of use of both feet or of one 
hand and one foot, or that he is blind in both eyes, or that 
he is permanently bedridden.  Therefore, the issue before the 
Board is whether the veteran is so helpless as to need the 
regular aid and assistance of another so as to warrant the 
higher (L) rate of SMC.  

A claim for entitlement to SMC based on the need for regular 
aid and attendance was received in August 1995.  The veteran 
stated that he is unable to walk even very short distances, 
and cannot wash or dress himself, and avoid stress.  He 
maintained that he has disabilities that are so severe that 
he is 100 percent unemployable and requires the aid and 
attendance of another person.  

Also received in August 1995 were statements from both a VA 
and a private physician that cumulatively noted that the 
veteran is morbidly obese and suffering from anxiety, 
indicated to be severe by his private physician.  These 
physicians further noted that any physical exertion and/or 
work involving exertion or stress was precluded by the 
veteran's condition.  

Robert M. Cristal, Ph.D., in a letter dated in September 
1995, observed that the veteran has been treated by him since 
August 1988 and has suffered from several psychiatric 
disabilities, to include a cyclothymic disorder as well as 
other conditions to include diabetes mellitus, hypertension, 
super morbid obesity with shortness of breath, and arthritis 
in both knees.  He recorded the veteran's complaints of a 
general lack of mobility, difficulty in sitting in other than 
"extra wide and sturdy chairs", shortness of breath and 
chest pains, as well as the veteran's report of needing 
assistance in dressing, bathing, cooking and transportation.  
Dr. Cristal observed that as a result of the veteran's 
extreme weight problems and associated medical disorders he 
depended upon a full time home care worker to help bathe him, 
dress him, cook for him, and drive him.  He stated that the 
veteran's mental condition, his numerous therapy sessions and 
medical appointments, would seem to make it impractical for 
the veteran to engage in regular employment.  

On a VA examination for house bound status or permanent need 
for aid and attendance conducted in September 1995 it was 
noted that the veteran was approximately 6 feet tall and 
weighed 485 pounds.  The veteran's posture was characterized 
as poor.  Examination of the upper extremities revealed 
normal grip and fine movements.  His ability to feed himself, 
button clothing, and shave were found however to be 
restricted.  His basic ability to care for himself was also 
stated to be restricted.  The veteran had limited range of 
motion of the lower extremities with weight bearing, balance 
and propulsion being very much affected by obesity, and a low 
back condition.  The veteran's ability to ambulate was found 
to be greatly restricted without assistance from an 
attendant; however, it was indicated that he could walk 
approximately one half block without the assistance of 
another person.  

In October 1995 Dr. Cristal submitted a statement in the 
veteran's behalf in which he noted that the veteran reported 
needing assistance in dressing, bathing, cooking and 
transportation.  He further observed that the veteran's mood 
continues to be labile, alternating between elation and 
depression.  Dr. Cristal on examination of the veteran for 
house bound and aid and attendance purposes found that the 
veteran could walk unassisted for less than one block.  With 
respect to restrictions involving the extremities and spine 
he stated, "N/A" (not applicable).  

On VA house bound and aid and attendance examination in 
October 1995 the veteran complained that his obesity 
interfered with daily activities.  Examination of the 
veteran's upper extremities found that the veteran was able 
to feed himself and write his signature.  His upper 
extremities could be raised to shoulder length, and he 
exhibited good grip strength.  Examination of the lower 
extremities found that the veteran required assistance in 
rising, by leaning on a desk and chair.  He was noted to be 
unable to perform bathing and/or dressing because of his 
overweight condition, or walk beyond his home premises.  It 
was indicated that the veteran could walk without assistance 
for a few steps.  

A VA physician who had attended the veteran in December 1995 
noted on a VA progress note that because of his arthritis and 
obesity the veteran is limited in performing some activities 
of daily living.  

In a statement dated in August 1996, a neighbor of the 
veteran stated that she sees him every day, and that he 
employs a "helper," (C), who lives in the same building.  
She said that the veteran's helper puts his socks and shoes 
on, assists him with his pants, helps him out of bed, cleans 
his house, cooks and grooms him every day.  She added that 
without this individual's full time help the veteran would 
have to be in a hospital, since he weighs almost 500 pounds 
and would be totally bedridden without her.  

The veteran's home care aide, C, in an August 1996 letter 
stated that she assists the veteran in getting out of bed and 
dressing.  She added that she cooks, cleans, cuts his meat, 
writes his letters, and drives him everywhere.  She stated 
that because of his size the veteran could only walk short 
distances.  

A friend of the veteran, P, in an August 1996 letter stated 
that she had known the veteran for many years.  She observed 
that he is a severely handicapped person and needs constant 
assistance for all his needs and would be bedridden without 
help.  

In October 1996 C reiterated the various means by which she 
helps the veteran, and stated that without a doubt the simple 
chores of daily living would be a hazard, and a danger to his 
life.  

In November 1996, P stated that the veteran started to gain 
weight in 1975, and thereafter lost his ability to function 
and needed people to constantly take care of him.  She said 
that between 1975 and 1985 she would drive him to the office 
of 
Robert Luttrell, M.D., for psychiatric treatment because he 
couldn't drive.  She later drove him to see Robert M. 
Cristal, who treated him for morbid obesity and his 
psychological problems.  She reported that during this time 
the veteran had many, many helpers who he needed to care for 
him.  

In a letter dated in December 1996, Dr. Luttrell reported 
that he treated the veteran for a service-connected 
psychiatric disorder from 1975 to 1985, and that he came to 
him morbidly obese weighing 535 pounds.  He observed that the 
veteran couldn't work and couldn't function, and needed 
people like P and others to drive him, to get him out of bed, 
to help him with the daily amenities of life, to dress, groom 
and feed him.  He said that he has encouraged the veteran to 
diet, exercise and avoid stress, as he is dangerously 
overweight.  He further added that the veteran informs him 
that he is still totally disabled and needs medical 
attention, aides and attendants.  

Dr. Luttrell in a December 1997 letter observed that the 
veteran became his patient in February 1975, at which time he 
was morbidly obese, weighing 535 pounds.  He stated that he 
needed help from a companion, P, as he couldn't walk, get out 
of bed, dress, groom, wash, or properly feed himself without 
such help.  

In a letter dated in January 1998 Dr. Cristal said that 
throughout his therapeutic relationship with the veteran the 
veteran had either been accompanied by a friend or a home 
care worker in his travels to and from his office.  It was 
necessary for him to have their assistance in walking to the 
office, and even in getting up from his seat at the 
conclusion of the session.  He noted that the veteran 
reported needing assistance in dressing, bathing, cooking and 
transportation.  He added in summary that as a result of his 
condition and his dependence upon a full time care worker to 
help bathe, dress, cook for him and drive him, as well as his 
mental condition it would seem impractical for the veteran to 
engage in regular employment.  

In separate letters dated in March 1998, the veteran's 
mother, brother, son and P described the veteran's health 
problems, treatment and difficulties with activities of daily 
living.  The veteran's son reported that the veteran can't 
put on his socks and shoes, or even bathe himself, and that 
the veteran could only walk a few feet without help.  The 
veteran's mother observed that in the service and after his 
discharge from the service the veteran had a serious weight 
problem and an aggravated nervous disorder.  She said that by 
1975 his weight reached over 500 pounds, and he was unable to 
work, bathe, dress, or get out of bed without help.  P said 
that the veteran currently had two health care aids who help 
him out of bed, apply his medications, wash, clean and groom 
him, as well as assist him in walking and getting into a car 
to meet his medical appointments.   

In an April 1998 letter, Dr. Luttrell said that between 
February 1975 through 1985, when the veteran was his patient, 
he weighed more than 500 pounds and suffered from high blood 
pressure.  He added that the veteran needed help with 
activities of daily living, including washing, dressing and 
walking.  

Dr. Cristal in a letter dated in April 1998 urged that the 
veteran be continued in therapy with him as part of the fee 
basis program.  He noted that the veteran reportedly needed 
assistance in dressing, bathing, cooking, and transportation, 
and furthermore made reference to the veteran's dependence 
upon a full time care worker to help him in these endeavors.  


Analysis

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  

Testimony elicited from the veteran in January 2000 described 
his difficulties since February 1975 as a result of his 
medical condition.  The veteran testified that he has had 
three people who have helped him in his activities of daily 
living, including getting out of bed, washing and feeding 
him.  He said that although he is capable of lifting food 
from his plate, he normally ends up dripping it all over his 
shirt.  

The governing regulation provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance:  Inability of a claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the veteran is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  It must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).  

Governing criteria regarding entitlement to the need for 
regular aid and attendance contemplate an individual with 
such severe physical disability that he or she is unable to 
perform self-care.  The determination of this entitlement is 
based on the overall ability to care for one's needs.  The 
fact that an individual may require the assistance of another 
person in the performance of one or more specified functions 
is not, by itself, determinative of the need for regular aid 
and attendance.  The veteran seeks SMC based on the need for 
regular aid and attendance.  In this case, the question is 
whether his service-connected disability is of such magnitude 
that it effectively renders him helpless, so that he is in 
need of regular aid and attendance as set forth in 38 C.F.R. 
§ 3.352(a).  

Here, the record demonstrates that the veteran is capable of 
feeding himself as evidenced by his VA examinations in 
September and October 1995.  On these occasions his examiner 
determined that he had normal grip and fine movement, as well 
as the ability to feed himself.  Although he testified that 
he had difficulty bringing the food to his mouth, he did not 
claim that he was unable to use utensils or hold drinking 
glasses, and the objective evidence does not show otherwise.  
Further, the record shows that while limited to approximately 
one block, the veteran is capable of walking unassisted by 
another person.  The Board has taken note of the veteran's 
reports that his physical condition has caused him for many 
years to need assistance in dressing, bathing, cooking and 
transportation.  Indeed the record is replete with statements 
from home health care providers who have rendered such 
assistance to the veteran over the years or from individuals 
who are familiar with the veteran's circumstances in this 
regard.  Nevertheless, despite this assistance in certain 
functional areas, it is not demonstrated that the severity of 
the veteran's service-connected disorder has rendered him 
helpless.  He is ambulatory and objective examination does 
not show lack of mobility such as to render it impossible for 
the veteran to perform most activities of daily living, to 
include attending to the wants and needs of nature, and 
dressing himself.  While he may have some restrictions such 
as putting on socks and shoes, and other limitations imposed 
by his obesity, it is not demonstrated that his overall 
impairment is so extensive as to preclude the ability to care 
for his needs.  

In addition, the record does not establish that the veteran 
is actually bedridden.  In this regard it is again noted that 
the veteran is ambulatory for short distances.  

Here we recognize the testimony of the veteran, statements 
submitted in his behalf, and the veteran's frequent self 
report to private clinicians that he needs assistance in 
dressing, bathing, cooking and transportation.  These 
assertions are not borne out by the objective clinical 
evidence, which clearly reflects limited functional 
impairment resulting largely from his obesity, but not to the 
extent that his overall ability to perform the activities of 
daily living is precluded.  Th rating currently in effect 
reflects that his disability creates great difficulty in 
daily activities.  Certainly, assistance makes these 
activities much easier.  But the preponderance of the 
evidence shows that he is not unable to perform most personal 
functions without assistance.

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant, but does not find that the evidence is 
approximately balanced such as to warrant its application.  

II.  An Earlier Effective Date for SMC Based on Being House 
Bound

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a member of Congress, or some 
person acting as a friend of a claimant who is not sui juris, 
may be considered an informal claim.  Such informal claims 
must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred if the application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  The award of an increased rating should normally 
be effective either on the date of receipt of the claim or on 
some date in the preceding year, if it was ascertainable that 
the disorder had increased in severity during that time.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board must look at all the evidence of 
record in order to ascertain the "earliest" possible 
effective date.  Hazan v. Gober, 10 Vet. App. 511 (1997) 
(holding that all evidence of record for the year preceding 
the claim for an increased rating must be considered in 
determining whether there was an ascertainable increase in 
disability under 38 C.F.R. § 5110(b)(2)).  

Analysis

The RO in an October 1996 rating decision assigned August 8, 
1991, as the effective date for SMC under 38 U.S.C.A. 
§ 1114(s).  This date coincided with the effective date for 
the veteran's generalized anxiety disorder and obesity rating 
increase to 100 percent.  The date chosen furthermore 
coincided with the beginning date of the veteran's 
hospitalization in 1991 for complaints of shortness of breath 
and morbid obesity, with a history of anxiety neurosis.  The 
veteran's report of hospitalization was in effect accepted by 
the RO as an informal claim for an increased evaluation for a 
service-connected psychiatric disorder.  In a statement 
received from the veteran in May 1992, he formalized his 
claim referring to his hospitalization in 1991, and stating 
that he was "100 percent disabled with anxiety neurosis and 
manic depression causing my obesity."  See 38 C.F.R. § 3.157 
(1999).  

Subsequent VA and private clinical data beginning with a VA 
mental disorder examination in January 1996 drew a causal 
link between the veteran's obesity and his service-connected 
psychiatric disability.  By a rating decision dated in July 
1996 the veteran's service-connected psychiatric disorder was 
thus expanded to include secondary obesity, and the 
disability rating was increased from 30 to 100 percent, 
effective from August 8, 1991.  A subsequent RO rating action 
in October 1996 considered an earlier rating action in August 
1996 which had granted special monthly compensation at the 
house bound level effective October 1995, and established a 
revised effective date of August 8, 1991, based on the date 
that the veteran was hospitalized by VA for complaints 
related to obesity.  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently rated as 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments of bodily systems, or (2) is 
permanently house bound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises, or, if institutionalized, to the ward or 
clinical areas, and is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).  

The basis for the August 8, 1991, effective date for the 
veteran's SMC benefits under 38 U.S.C.A. § 1114(s) is thus 
readily apparent from the record, in light of the requirement 
of 38 C.F.R. § 3.350(i) that the veteran have a single 
service-connected disability rated as 100 percent in addition 
to being permanently house bound by reason of service-
connected disability.  The question thus before the Board is 
whether the evidence shows the requirements for special 
monthly compensation under § 1114(s) were met within the year 
prior to the date of the veteran's VA hospital admission on 
August 8, 1991.  See 38 C.F.R. § 3.400(o)(2).  Essentially 
this inquiry involves determining if the clinical evidence 
compiled between August 7, 1990, and August 8, 1991, provides 
a basis upon which it can be determined that the veteran's 
service-connected psychiatric disability was 100 percent 
disabling.  

A careful review of the records during the relevant time 
period shows no clinical evidence on file addressing any of 
the veteran's medical conditions.  In fact, there is nothing 
of medical value showing evaluation and/or treatment provided 
to the veteran within an approximately five year period 
preceding his VA hospitalization in August 1991.  It is 
however noted that during this period the veteran was under 
the care of his psychologist, Dr. Cristal.  

As the evidence of record does not contain clinical findings 
within one year prior to the date of claim (i.e. findings no 
earlier than August 8, 1990) from which it is factually 
ascertainable that an increase in disability has occurred, to 
include competent nexus evidence showing that the veteran's 
obesity is causally related to his service-connected 
psychiatric disability, the appropriate date for the 
increased disability evaluation of 100 percent is the date of 
receipt of the veteran's claim, August 8, 1991.  See Scott v. 
Brown, 7 Vet. App. 184 (1994).  


ORDER

Entitlement to SMC at the rate provided by 38 U.S.C.A. 
§ 1114(l) based on the need for regular aid and attendance is 
denied.  

Entitlement to an effective date for entitlement to SMC under 
38 U.S.C.A. § 1114(s) based on being house bound earlier than 
August 8, 1991, is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

- 14 -

- 2 -


